                                          Case 2:19-cv-01284-JCM-VCF Document 134
                                                                              120 Filed 01/13/21
                                                                                        09/09/20 Page 1 of 4



                                      1    DAVID A. ASTENGO (SBN NV 11045)
                                           dastengo@selmanlaw.com
                                      2    SELMAN BREITMAN LLP
                                           33 New Montgomery, Sixth Floor
                                      3    San Francisco, CA 94105-4537
                                           Telephone:     415.979.0400
                                      4    Facsimile:    415.979.2099
                                      5    Eric O. Freeman (SBN NV 6648)
                                           efreeman@selmanlaw.com
                                      6    SELMAN BREITMAN LLP
                                           3993 Howard Hughes Parkway, Suite 200
                                      7    Las Vegas, NV 89169-0961
                                           Telephone:     702.228.7717
                                      8    Facsimile:     702.228.8824
                                           Designated For Nevada Service
                                      9    (Per L.R. IA 11-1(b)(2))
                                     10
                                           Attorney Defendant, Counterclaimant and Cross-defendant,
    LLP




                                     11    EVEREST NATIONAL INSURANCE COMPANY
                                     12
Selman Breitman
                  ATTORNEYS AT LAW




                                     13                                 UNITED STATES DISTRICT COURT

                                     14                                         DISTRICT OF NEVADA

                                     15

                                     16    CENTEX HOMES,                                         Case No. 2:19-CV-01284-JCM-VCF
                                     17                  Plaintiff,
                                                                                                 ST. PAUL FIRE & MARINE INSURANCE
                                     18           v.                                             COMPANY’S AND EVEREST NATIONAL
                                                                                                 INSURANCE COMPANY’S JOINT
                                     19    FINANCIAL PACIFIC INSURANCE                           MOTION TO HAVE ST. PAUL FIRE &
                                           COMPANY, et al,                                       MARINE INSURANCE COMPANY
                                     20                                                          CROSSCLAIMS AS TO EVEREST
                                                         Defendants.                             NATIONAL INSURANCE COMPANY
                                     21                                                          DISMISSED WITHOUT PREJUDICE.
                                           ______________________________________
                                     22

                                     23    ST. PAUL FIRE & MARINE INSURANCE
                                           COMPANY,
                                     24

                                     25                  Cross-Claimant,
                                     26          v.
                                     27    FINANCIAL PACIFIC INSURANCE
                                           COMPANY, EVEREST NATIONAL
                                     28    INSURANCE COMPANY, ARCH
                                                                                             1
                                                Joint Motion To Dismiss St. Paul’s Crossclaims As To Everest – Case No. 2:19-CV-01284-JCM-VCF
  1062 46874 4821-1460-1161 .v2
                                          Case 2:19-cv-01284-JCM-VCF Document 134
                                                                              120 Filed 01/13/21
                                                                                        09/09/20 Page 2 of 4



                                      1    SPECIALTY INSURANCE COMPANY,
                                           INTERSTATE FIRE & CASUALTY
                                      2    COMPANY, LEXINGTON INSURANCE
                                           COMPANY, NAVIGATORS SPECIALTY
                                      3    INSURANCE COMPANY, FIRST
                                           MERCURY INSURANCE COMPANY,
                                      4    FIRST SPECIALTY INSURANCE
                                           CORPORATION, AXIS SURPLUS
                                      5    INSURANCE COMPANY,
                                      6          v.
                                      7                 Cross-Defendants.
                                      8

                                      9
                                             JOINT MOTION FOR DISMISSAL WITHOUT PREJUDICE OF ST. PAUL FIRE &
                                     10
                                                 MARINE INSURANCE COMPANY’S CROSSCLAIMS AGAINST EVEREST
    LLP




                                     11
                                                                      NATIONAL INSURANCE COMPANY
                                     12
Selman Breitman
                  ATTORNEYS AT LAW




                                     13
                                                  Defendant and Crossclaimant, St. Paul Fire & Marine Insurance Company, by and through
                                     14
                                           its attorney of record, William C. Reeves, Morales Fierro & Reeves, and Defendant and Cross-
                                     15
                                           Defendant, Everest National Insurance Company, through its attorney of record, David A.
                                     16
                                           Astengo, hereby move the Court, and pursuant to Federal Rule of Civil Procedure 41(a)(2), and
                                     17
                                           L.R. 7-1, for an Order that Everest National Insurance Company be dismissed without prejudice
                                     18
                                           from the Crossclaim filed by St. Paul Fire & Marine Insurance Company on August 5, 2020, with
                                     19
                                           each party bearing their own attorney’s fees and costs.
                                     20

                                     21    DATED: September 9, 2020                  MORALES FIERRO & REEVES
                                     22

                                     23                                              By: /s/William C. Reeves
                                                                                     WILLIAM C. REEVES
                                     24                                              Attorneys For Defendant and Crossclaimant,
                                                                                     ST. PAUL FIRE & MARINE INSURANCE
                                     25                                              COMPANY
                                     26

                                     27

                                     28
                                                                                           2
                                                                                                                                          1
                                              Joint Motion To Dismiss St. Paul’s Crossclaims As To Everest – Case No. 2:19-CV-01284-JCM-VCF
  1062 46874 4821-1460-1161 .v2
                                          Case 2:19-cv-01284-JCM-VCF Document 134
                                                                              120 Filed 01/13/21
                                                                                        09/09/20 Page 3 of 4



                                      1    DATED: September 9, 2020                          SELMAN BREITMAN LLP
                                      2

                                      3                                                      By: /s/David A. Astengo
                                                                                             DAVID A. ASTENGO
                                      4                                                      Attorneys For Defendant and Cross-defendant,
                                                                                             EVEREST NATIONAL INSURANCE
                                      5                                                      COMPANY
                                      6

                                      7                                                  ORDER
                                      8           Good cause appearing, it is hereby ordered that all crossclaims asserted by Defendant and
                                      9    Cross-claimant, St. Paul Fire & Marine Insurance Company, against Defendant, Counterclaimant
                                     10    and Cross-Defendant, Everest National Insurance Company, are dismissed without prejudice, each
    LLP




                                     11    side to bear its own attorney’s fees and costs.
                                     12           IT IS SO ORDERED.
Selman Breitman
                  ATTORNEYS AT LAW




                                     13

                                     14

                                     15    DATED: January
                                                   ___________________,
                                                          13, 2021.     2020                     __________________________________

                                     16                                                          UNITED STATES DISTRICT JUDGE

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                             3
                                                                                                                                          1
                                              Joint Motion To Dismiss St. Paul’s Crossclaims As To Everest – Case No. 2:19-CV-01284-JCM-VCF
  1062 46874 4821-1460-1161 .v2
                                          Case 2:19-cv-01284-JCM-VCF Document 134
                                                                              120 Filed 01/13/21
                                                                                        09/09/20 Page 4 of 4



                                      1           In accordance with Rule 5(b) of the Federal Rules of Civil Procedure, I hereby certify that
                                      2    I am an employee of SELMAN BREITMAN LLP and that on September 9, 2020, a copy of ST.
                                      3    PAUL FIRE & MARINE INSURANCE COMPANY’S AND EVEREST NATIONAL
                                      4    INSURANCE COMPANY’S JOINT MOTION TO HAVE                         ST. PAUL FIRE & MARINE
                                      5    INSURANCE COMPANY’S CROSSCLAIMS AS TO EVEREST NATIONAL INSURANCE
                                      6    COMPANY DISMISSED WITHOUT PREJUDICE was served on all CM/ECF registered parties
                                      7    by filing and serving the same using the CM/ECF filing system.
                                      8

                                      9                                                     /s/Shannon Gaffey
                                                                                           SHANNON GAFFEY
                                     10
                                                                                           An Employee of Selman Breitman LLP
    LLP




                                     11

                                     12
Selman Breitman
                  ATTORNEYS AT LAW




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                           4
                                                                                                                                          1
                                              Joint Motion To Dismiss St. Paul’s Crossclaims As To Everest – Case No. 2:19-CV-01284-JCM-VCF
  1062 46874 4821-1460-1161 .v2
